Citation Nr: 1043841	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri. The rating decision granted the Veteran's claim 
for service connection for PTSD with an evaluation of 0 percent, 
effective June 29, 2007. In January 2009, the RO increased the 
evaluation to 10 percent, effective June 29, 2007. However, as 
the grant during the pendency of this appeal does not represent a 
total grant of benefits sought on appeal, the claim for increase 
remains before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on unemployability due to service-connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record, is "part and parcel" of the 
claim for an increased rating. 

Typically, where the schedular rating is less than total, a TDIU 
may be assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010). In 
exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 38 
C.F.R. § 4.16(b) (2010).

The issue of entitlement to a TDIU was raised by the following: 
(1) a January 2009 Form 9, in which the Veteran said he had been 
unable to maintain employment since 1989 and that he was fired 
from three jobs, mainly due to his inability to get along with 
superiors; (2) a May 2008 VA medical center mental health 
consultation, during which the Veteran reported he had not worked 
for 20 years and that he did not like the pressure of being 
responsible for anyone; and (3) a July 2008 VA compensation and 
pension final report containing the same statements as above as 
well as statements that the Veteran had a very hard time being 
responsible for others in his professional life, especially 
firing others; that he carried a great responsibility for whether 
a project was going right; that he seemed to be burdened by this 
sense of responsibility to the degree that it became very 
stressful for him and he needed a break, which turned into 
retirement in 1989; and an Axis IV diagnosis of unemployment 
related to symptoms. 

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994). In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect a veteran's service-connected disability has on the 
ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 
(1993). 

Medical development has been principally undertaken with a view 
towards establishing whether the Veteran has PTSD, but not 
specifically to ascertain its severity.  In light of the above, 
the Board finds that the Veteran requires a current VA 
examination to ascertain whether unemployability specifically due 
to service-connected disability is demonstrated and also the 
current level of disability, as two years have passed since the 
most recent VA examination.



Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
him for PTSD. After obtaining any 
appropriate authorizations for release of 
medical information, the RO/AMC must 
obtain any relevant and previously 
unobtained records from each health care 
provider the Veteran identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, he may 
alternatively obtain the records on 
his own and submit them to the 
RO/AMC. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent medical evidence 
from May 2008 that is associated 
with the claims file.

2.	After waiting an appropriate time period 
for the Veteran to respond, the RO/AMC must 
schedule the Veteran for a VA examination 
by a clinician with appropriate expertise 
in mental health. The purpose of the 
examination is to determine the current 
level of the Veteran's disability and 
whether the Veteran is unable to obtain or 
maintain substantial employment due to his 
service-connected PTSD. 

The following considerations must govern 
the examination:


a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	To determine whether the Veteran is 
unable to obtain or maintain 
substantial employment due to his 
service-connected PTSD, the clinician 
must carefully examine all available 
evidence related to the Veteran's 
ability or inability to work. In 
particular, the Board calls the 
clinician's attention to the 
following:

i.	A January 2009 Form 9, in which 
the Veteran said he had been 
unable to maintain employment 
since 1989 and that he was fired 
from three jobs due to his 
inability to get along with 
superiors. 

ii.	A May 2008 VA medical 
center mental health 
consultation, during which the 
Veteran reported he had not 
worked for 20 years and that he 
did not like the pressure of 
being responsible for anyone.

iii.	A July 2008 VA compensation 
and pension final report 
containing the same statements as 
above as well as statements as to 
the Veteran's incapacity for 
employment, resulting in 
retirement in 1989; and an Axis 
IV diagnosis of unemployment 
related to symptoms. 

c.	In reporting whether the Veteran is 
unable to obtain or maintain 
substantial employment due to his 
service-connected PTSD, the clinician 
must state whether the Veteran's 
inability to work is due to any 
factors other than the Veteran's 
service-connected PTSD.

d.	The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for corroborating or 
discounting the credibility or 
reliability of the history provided by 
the Veteran.

e.	All appropriate testing should be 
carried out, to include a 
comprehensive mental status 
examination that addresses:

i.	Whether the Veteran has decreased 
work efficiency and/or periods of 
inability to perform occupational 
tasks and how often this occurs;

ii.	Whether he has any 
depressed mood, anxiety, 
suspiciousness, panic attacks, 
chronic sleep impairment, or 
memory loss; 

iii.	Whether he has any 
flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech, difficulty in 
understanding complex commands, 
impaired judgment; impaired 
abstract thinking; disturbances 
of motivation and mood; or 
difficulty in establishing and 
maintaining effective work and 
social relationships;

iv.	Whether he has any suicidal 
or homicidal ideation; psychoses 
or delusions; obsessional rituals 
which interfere with routine 
activities; spatial 
disorientation; or neglect of 
personal appearance and hygiene.

f.	The examiner must further report all 
manifestations of the Veteran's PTSD. 
In providing this information, he or 
she should note the level of social 
and occupational impairment caused by 
these manifestations. The examiner 
must assign a GAF score and indicate 
the basis for the assigned score. A 
complete rationale for all opinions 
must be provided. 

3.	If the benefit sought remains denied, the 
RO/AMC must readjudicate the claim and 
consider whether to refer the Veteran's 
claim to the Director of VA's Compensation 
and Pension Service for an extraschedular 
rating. The RO/AMC must then provide the 
Veteran and his representative with a 
supplemental statement of the case and an 
appropriate period of time for response. 

4.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by the 
RO/AMC. By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


